--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “AGREEMENT”) RELATES TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
(Non US Subscribers)
 
TO:
Sweetwater Resources, Inc. (the “Company”)

 
Madappilly House, Elenjipra P.O.,

 
Chalakudy Via., Kerala, India, 68027

 


 
 
PURCHASE OF UNITS

 
1.  
Subscription

 
1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase units (the “Units”) of the
Company at a price of $0.50 per Unit (such subscription and agreement to
purchase being the “Subscription”), for an aggregate purchase price as set out
on the signature page of this Agreement (the “Subscription Proceeds”) which is
tendered herewith, on the basis of the representations and warranties and
subject to the terms and conditions set forth herein.  Of the subscription price
of $0.50 per Unit, the Company hereby allocates $0.50 to the price of each Share
(as defined herein) comprised in each Unit and $0.001 to the price of each
Warrant (as defined herein) comprised in each Unit.
 
1.2 Each Unit will consist of one common share in the capital of the Company (a
“Share”) and one non-transferable common share purchase warrant (each, a
“Warrant”).  Each Warrant will entitle the holder thereof to purchase one
additional Share (each, a “Warrant Share”) at a price of $0.75 for a period of 2
years following the closing of the Offering. The Units, Shares, Warrants and
Warrant Shares are collectively referred to herein as the “Securities”.
 
1.3 The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, the Units
to the Subscriber.  Subject to the terms hereof, the Agreement will be effective
upon its acceptance by the Company.
 
1.4 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States of America.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  
Payment

 
2.1 The Subscription Proceeds shall be paid by certified cheque or bank draft
drawn on a US dollar account with a chartered bank and made payable and
delivered to the Company.  Alternatively, the Subscription Proceeds may be wired
to the Company’s lawyers pursuant to the wiring instructions set out in Appendix
B.
 
2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company.  In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 45 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.
 
2.3 Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares and the Warrants have been issued to the Subscriber.
 
3.  
Documents Required from Subscriber

 
3.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Agreement.
 
3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.
 
4.  
Closing

 
4.1 Closing of the purchase and sale of the Units shall occur on or beforeMay
18th, 2012, or on such other date as may be determined by the Company in its
sole discretion (the “Closing Date”).  The Subscriber acknowledges that Units
may be issued to other subscribers under this offering (the “Offering”) before
or after the Closing Date.  The Company, may, at its discretion, elect to close
the Offering in one or more closings, in which event the Company may agree with
one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Shares and Warrants to such subscriber(s) against payment
therefore at any time on or prior to the Closing Date.
 
4.2 On the Closing Date, the Subscriber shall deliver to the Company a certified
cheque or bank draft drawn on a chartered bank in the amount of the Subscription
Proceeds, or wire the Subscription Proceeds to the Company pursuant to wiring
instructions that will be provided by the Company to the Subscriber upon
request.  The Company will then issue and sell the Subscriber’s Units and cause
definitive certificates representing the number of Shares and Warrants so issued
and registered in accordance with this Subscription Agreement to be delivered in
accordance with this Subscription Agreement.
 
5.  
Acknowledgements and Agreements of Subscriber

 
5.1 The Subscriber acknowledges and agrees that:
 
(a)  
none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state, provincial and foreign securities laws;

 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

 
(c)  
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Company;

 
(d)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Units hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
(e)  
a portion of this Offering may be sold pursuant to an agreement between the
Company and one or more agents registered in accordance with applicable
securities laws, in which case the Company will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

 
(f)  
finder’s fees or broker’s commissions may be payable by the Company to finders
who introduce purchasers to the Company;

 
(g)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Units
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

 
(h)  
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Agreement;

 
(i)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Units hereunder, and

 
(ii)  
applicable resale restrictions;

 
(j)  
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities.  The Company gives no opinion and makes no representation with
respect to the tax consequences to the Subscriber under federal, state,
provincial, local or foreign tax law of the Subscriber’s acquisition or
disposition of the Securities;

 
(k)  
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Units through a person registered to sell securities under
applicable securities legislation to issue the Units and, as a consequence of
acquiring the Units pursuant to such exemption certain protections, rights and
remedies provided by the applicable securities legislation including statutory
rights of rescission or damages, will not be available to the Subscriber;

 
 
3

--------------------------------------------------------------------------------

 
 
(l)  
neither the Securities and Exchange Commission (the “SEC”) nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Securities;

 
(m)  
no documents in connection with the sale of the Units hereunder have been
reviewed by the SEC or any securities administrators;

 
(n)  
there is no government or other insurance covering any of the Securities;

 
(o)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws; and

 
(p)  
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company, and the Subscriber acknowledges and agrees that the Company
reserves the right to reject any Subscription for any reason whatsoever.

 
6.  
Representations, Warranties and Covenants of the Subscriber

 
6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
closing of the Offering) that:
 
(a)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and (iv) can
afford the complete loss of such investment;

 
(b)  
all information contained in this Agreement is complete and accurate and may be
relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Units;

 
(c)  
the Subscriber is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Units, and the Subscriber has not
subdivided his interest in the Units with any other person;

 
(d)  
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 
(e)  
the Subscriber has received and carefully read this Agreement;

 
(f)  
the Subscriber has made an independent examination and investigation of an
investment in the Units and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber’s decision to invest in the Securities
and the Company;

 
(g)  
the Subscriber is able to fend for itself in the Subscription and has the
requisite knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the investment in the Securities
and the Company and the Subscriber is providing evidence of such knowledge and
experience in these matters;

 
 
4

--------------------------------------------------------------------------------

 
 
(h)  
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

 
(i)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
(j)  
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
(k)  
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Units;

 
(l)  
the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

 
(m)  
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 
(n)  
the Subscriber is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 
(o)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities;

 
(iii)  
as to the future price or value of any of the Securities; or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system;

 
(p)  
the Subscriber is not a U.S. Person;

 
(q)  
the Subscriber:

 
 
5

--------------------------------------------------------------------------------

 
 
(i)  
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the purchase of the Units,

 
(ii)  
is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Units under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

 
(iii)  
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities,

 
(iv)  
represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

 
A.  
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
B.  
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
(v)  
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 
(r)  
the Subscriber is outside the United States when receiving and executing this
Agreement;

 
(s)  
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws; and

 
(t)  
the Subscriber acknowledges that it has not acquired the Units as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein.

 
6.2 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.
 
 
6

--------------------------------------------------------------------------------

 
 
7.  
Representations and Warranties will be Relied Upon by the Company

 
7.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Units under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Units under applicable
securities legislation.  The Subscriber further agrees that by accepting
delivery of the certificates representing the Shares and the Warrants on the
Closing Date, it will be representing and warranting that the representations
and warranties contained herein are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Subscriber on the
Closing Date and that they will survive the purchase by the Subscriber of the
Units and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of any of the Securities.
 
8.  
Representations, Warranties and Covenants of the Company

 
8.1 By executing this Agreement, the Company represents, warrants and covenants
to the Subscriber, which representations, warranties and covenants will be true
and correct as of the Closing Date with the same force and effect as if made at
and as of the Closing Date (and acknowledges that the Subscriber is relying
thereon) that:
 
(a)  
the Company has been duly continued and is a valid and subsisting company under
the laws of the State of Nevada, and is duly qualified to carry on business in
the State of Nevada and in each other jurisdiction, if any, wherein the carrying
out of the activities contemplated makes such qualifications necessary;

 
(b)  
the Shares will, upon issue and delivery, be validly issued as fully paid and
non-assessable.  The Warrant Shares will be duly and validly authorized to be
issued as fully paid and non-assessable upon receipt by the Company of full
payment therefor and due compliance by the Subscriber with all other terms set
out in the applicable Warrant certificate;

 
(c)  
the Company has filed all forms, reports, documents and information required to
be filed by it with the applicable securities regulatory authorities (the
“Disclosure Documents”). As of the time the Disclosure Documents were filed with
the applicable securities regulators and on EDGAR (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) each of the Disclosure Documents complied in all material respects
with the requirements of the applicable securities laws; and (ii) none of the
Disclosure Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 
(d)  
the financial statements of the Company contained in the Disclosure Documents:
(i) complied as to form in all material respects with the published rules and
regulations under applicable securities laws; (ii) were reported in accordance
with United States generally accepted accounting principles or international
financial reporting standards, as the case may be, applied on a basis consistent
with that of the preceding periods; and (iii) present fairly the consolidated
financial position of the Company and its subsidiaries, if any, as of the
respective dates thereof and the consolidated results of operations of the
Company and its subsidiaries, if any, for the periods covered thereby;

 
(e)  
there is no “material fact” or “material change” (as those terms are defined in
the applicable securities legislation) in the affairs of the Company that has
not been generally disclosed to the public;

 
(f)  
the Company has the full corporate right, power and authority to execute this
Agreement, and to issue the Shares to the Subscriber pursuant to the terms of
this Agreement; and

 
 
 
7

--------------------------------------------------------------------------------

 
 
(g)  
this Agreement constitutes a binding and enforceable obligation of the Company,
enforceable in accordance with its terms.

 
9.  
Acknowledgement and Waiver

 
9.1 The Subscriber has acknowledged that the decision to purchase the Units was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Units.
 
10.  
Legending of Subject Units

 
10.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates or other document representing
any of the Shares and the Warrants will bear a legend in substantially the
following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.”
 
10.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
11.  
Resale Restrictions

 
11.1 The Subscriber acknowledges that any resale of any of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable securities laws or exemptions from
such registration requirements are available.
 
12.  
Collection of Personal Information

 
12.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Company
to (a) stock exchanges or securities regulatory authorities, (b) the Company’s
registrar and transfer agent, (c) tax authorities, (d) authorities pursuant to
any money laundering or terrorist financing legislations; and (e) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the Offering.  By executing this
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice.  Notwithstanding that
the Subscriber may be purchasing the Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.
 
 
8

--------------------------------------------------------------------------------

 
 
12.2 Furthermore, the Subscriber is hereby notified that:
 
(a)  
the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Units purchased by the Subscriber and the total purchase price paid for the
Units, the prospectus exemption relied on by the Company and the date of
distribution of the Units,

 
(b)  
such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and

 
(c)  
such information is being collected for the purposes of the administration and
enforcement of the securities legislation of any federal, state or provincial
securities laws.

 
13.  
Costs

 
13.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.
 
14.  
Governing Law

 
14.1 This Agreement is governed by the laws of the State of Nevada.  The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.
 
15.  
Currency

 
15.1 Any reference to currency in this Agreement is to the currency of the
United States of America unless otherwise indicated.
 
16.  
Survival

 
16.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber pursuant hereto.
 
17.  
Assignment

 
17.1 This Agreement is not transferable or assignable.
 
 
9

--------------------------------------------------------------------------------

 
 
18.  
Severability

 
18.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
19.  
Entire Agreement

 
19.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Units and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
20.  
Notices

 
20.1 Any notice required or permitted to be given to the Company will be in
writing and may be given by prepaid registered post, electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Holder, and any such
notice will be deemed to have been given and received by the Company to whom it
was addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:
 
Sweetwater Resources Inc.,
Madappilly House, Elenjipra P.O.,
Chalakudy Via., Kerala India, 68027
 
21.  
Counterparts and Electronic Means

 
21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.
 
______________________________         ____________________________________________
(Number of Units being purchased)                                         (Name
of Subscriber – Please type or print)
 
______________________________                                 
_____________________________________________
(Total Subscription
Price)                                                           (Signature and,
if applicable, Office)
 
_____________________________________________
(Address of Subscriber)
 
_____________________________________________
(City, State, Zipcode of Subscriber)
 
_____________________________________________
(Country of Subscriber)
 
_____________________________________________
(Email Address)
 
_____________________________________________
(Telephone Number)
 


 
DELIVERY AND REGISTRATION INSTRUCTIONS
 


1.           Delivery – please deliver the certificate(s) representing the Units
to the following address:
 
 
 
 
(Address)
 
 
 
 
(City, State, Country and Zip Code)
 
 
 
 
(Attention)
         
2.           Registration – please register the Units as follows:
 
 
 
 
(Name and, if applicable, account number)
     
 
 
 
(Address)
 
 
 
 
(City, State, Country and Zip Code)
 


 
11

--------------------------------------------------------------------------------

 


 
A C C E P T A N C E
 
The above-mentioned Agreement in respect of the Units is hereby accepted by
Sweetwater Resources Inc.,
 


 
DATED at                               the _______ day of _________________,
2012.
 
Sweetwater Resources Inc.,
 


 


 
Per:                                      
Authorized Signatory

 
12

--------------------------------------------------------------------------------

 
